Title: From George Washington to Philip John Schuyler, 25 September 1782
From: Washington, George
To: Schuyler, Philip John


                  
                     
                     Dear SirHead Quarters 25th Sepr 1782
                  
                  I have the Honor to acknowledge your favor of 20th instant—& to thank you for the Communication of the Intelligence you have received from Canada.
                  I have no particular Instructions to give your messenger on his Return—I wish only to be as often & as fully informed from that Quarter as possible of all that passes respectg our public Concerns.
                  The Information you have reced appears very good, as in some particular Instances it tallies very well with my Intelligence received thro other Channels.
                  It is more than probable that the foreign Troops which arrived some time ago at Halifax, were part (if not the whole) of the 4,000, mentioned to be destined for Canada from Europe—a Body of foreign Troops have also left N. York—reported to be going to Halifax or Canada.
                  I have also been informed from Sir Guy Carleton, that the Inroads of the Savages, have been checked—upon our frontiers.
                  I am rejoiced at the Recovery of your Health—and Shall be very happy to see you on a Visit at my Quarters whenever you shall find it convenient.  I am &c.
                  
               